Citation Nr: 1430596	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1969. 

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO).  A transcript is of record. 

In February 2011, the Veteran submitted a Declaration of Status of Dependents.  It does not appear from the record that this document was ever acknowledged.  As such, the issue of entitlement to dependency allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, additional development is necessary prior to the adjudication of these claims.  Specifically, the Veteran alleged his disorders are due to in-service exposure to Agent Orange exposure.  He asserts that he had to take trips into Vietnam twice during active duty in order to fix planes with mechanical problems.  He claimed to have gone into either Da Nang or Cam Ranh Bay while stationed on the USS Constellation.  An initial search provided no results that he was ever in-country Vietnam.  At the hearing, he testified that he believed that he was in-country in April or May 1967.  Therefore, an attempt should be made to verify his presence in Vietnam, to include checking pertinent daily logs from that time period.  

Only if it is determined that the Veteran was exposed to Agent Orange in service, provide him with an examination to determine whether his hypertension is related to the in-service exposure. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the United States Army and Joint Service Records Research Center (JSRRC) to verify the Veteran's reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with the Reconnaissance Attack Squadron 12 on the USS Constellation in April or May 1967.  Pertinent daily logs should be reviewed in order to help verify the assertions. 

2.  If, and only if, the Veteran's reported in-service exposure to Agent Orange is verified, schedule him for an examination regarding hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has hypertension that began in, or was caused or aggravated by service, to include exposure to Agent Orange. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC).  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



